Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19     PageID.1   Page 1 of 33



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

SHANE ANDERS,
STAR TOWING AND RECOVERY, LLC, and
AREA TOWING AND RECOVERY, INC.
        Plaintiffs,                Case No. 19-cv-
                                   HON.

v.

TONY CUEVAS, in his individual capacity as Post Commander for the Michigan
State Police,
DARZEIL HALL, in his individual capacity as a Michigan State Trooper,
CITY OF TAYLOR,
HERMAN “BUTCH” RAMIK, in his individual and official capacities as an
elected member of the Taylor City Council, and
RICK SOLLARS, in his individual and official capacities as the elected Mayor of
the City of Taylor,
              Defendants.
________________________________________________________________/
ANDREW A. PATERSON (P18690)
Attorney for Plaintiffs
2893 E. Eisenhower Pkwy
Ann Arbor, MI 48108
(248) 568-9712
aap43@outlook.com
__________________________________________________________________________/

There is no other cause of action between the same or similar parties arising
out the same transaction or occurrence.

                    COMPLAINT AND JURY DEMAND

      NOW COME PLAINTIFFS, SHANE ANDERS (“Plaintiff Anders”),

STAR TOWING AND RECOVERY, LLC (“Plaintiff Star Towing”) and AREA

TOWING AND RECOVERY, INC. (“Plaintiff Area Towing”), by and through

                                   Page 1 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19         PageID.2    Page 2 of 33



their attorney, ANDREW A. PATERSON, and for their Complaint and Jury

Demand (“Complaint”), states the following:

                   I.     NATURE OF PLAINTIFFS’ CLAIMS

   1. Plaintiffs’ claims are brought pursuant to 42 U.S.C. § 1983; 28 U.S.C. §§

      1331, 1337, 1343, and 1367; and the Declaratory Judgment Act, 28 U.S.C. §

      2201, et. seq.

                        II.   JURISDICTION AND VENUE

   2. This Court has jurisdiction over Plaintiffs’ claims pursuant to 42 U.S.C. §

      1983; 28 U.S.C. §§ 1331, 1337, 1343, and 1367.

   3. This Court has jurisdiction to render and issue a declaratory judgment

      pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201, et. seq.

   4. Venue is proper in the Eastern District of Michigan under 28 U.S.C. § 1391

      because Plaintiff is a resident of the Eastern District of Michigan, and the

      actions giving rise to this Verified Complaint all occurred within the Eastern

      District of Michigan.

                                   III.   PARTIES

   5. Plaintiff, Shane Anders (“Plaintiff Anders”), is a registered and qualified

      elector, and homeowner in the City of Dearborn, County of Wayne, State of

      Michigan. Additionally, Plaintiff Anders is also the owner of Plaintiffs Star

      Towing and Recovery LLC and Area Towing & Recovery Inc.


                                     Page 2 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19        PageID.3   Page 3 of 33



  6. Plaintiff, Star Towing and Recovery LLC (“Plaintiff Star Towing”) was

     bought by Plaintiff Anders in 2016 and specializes in towing and storage,

     and its principal office in the City of Monroe.

  7. Plaintiff, Area Towing & Recovery, Inc. (“Plaintiff Area Towing”), is a

     Michigan corporation with offices located at 16550 Racho Road, Taylor,

     Michigan, that specializes in towing and storage.

  8. Defendant, Tony Cuevas (“Defendant Cuevas”), was the Post Commander

     for the Monroe County Post for the Michigan State Police.

  9. Defendant, Darzeil Hall (“Defendant Hall”), is a Michigan State Trooper.

  10. Defendant, Herman “Butch” Ramik (“Defendant Ramik”), is a duly elected

     member of the Taylor City Council.

  11. Defendant, Rick Sollars (“Defendant Sollars”), is the duly elected Mayor of

     the Defendant City of Taylor, who is currently under federal criminal

     investigation by the FBI and U.S. Attorney’s office. All actions taken by

     Defendant Sollars as alleged in this complaint were done in accordance with

     powers, duties and responsibilities as assigned to the mayor as set forth the

     Defendant City of Taylor’s City Charter and in accordance with the policies,

     rules established by the Taylor City Council.




                                    Page 3 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19         PageID.4    Page 4 of 33



                           IV.    CAUSES OF ACTION

                                  COUNT I
          First-Amendment Retaliation Claim – Defendant Cuevas
      Retaliated Against Plaintiff Anders and Star Towing As A Result
        of Plaintiff Anders Exercising His First-Amendment Rights.

  12. Plaintiff incorporates, repeats, and realleges the foregoing allegations as

     though they were fully set forth and stated herein.

  13. This claim is brought against Defendant Cuevas, in his individual capacity

     as the Post Commander of the Monroe County Post for the Michigan State

     Police, pursuant to 42 U.S.C. § 1983.

  14. In September 2015, Plaintiff Anders bought Plaintiff Star Towing from a

     private owner.

  15. At the time Plaintiff Anders purchased Plaintiff Star Towing, Plaintiff Star

     Towing was contracted to conduct tows on behalf of the Michigan State

     Police and was on the Michigan State Police’s non-preference tow rotation

     list for the Monroe Post.

  16. In fact, at the time Plaintiff Anders purchased Star Towing, Plaintiff Star

     Toing had been towing for the Michigan State Police for close to 15 years.

  17. As the duly appointed Post Commander for the Monroe Post, pursuant to the

     policies, customs, and practices of the Michigan State Police, Defendant

     Cuevas had the authority to approve or remove tow companies from the



                                     Page 4 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19         PageID.5   Page 5 of 33



     Michigan State Police’s non-preference tow rotation list for the Monroe

     Post.

  18. On or about December 14, 2015, Plaintiff Anders was interviewed by

     First/Lieutenant Tawana Powell from the Michigan State Police’s Internal

     Affairs division regarding tickets Plaintiff Anders had allegedly given to

     state troopers to sporting events.

  19. During the December 14, 2015 interview with Ft./Lt. Tawana Powell from

     the Michigan State Police’s Internal Affairs division, Plaintiff Anders

     informed Ft./Lt. Tawana Powell that he had kept a list identifying the

     members Plaintiff Anders had given tickets to.

  20. Ft./Lt. Tawana Powell, on behalf of the Michigan State Police, requested the

     list Plaintiff Anders had compiled and retained and on December 21, 2015,

     Plaintiff Anders provided the Michigan State Police with the list of names of

     the state troopers he who had given sporting event tickets to.

  21. On November 14, 2017, Plaintiff Anders met again with investigators from

     the Michigan State Police Internal Affairs division to discuss Plaintiff

     Anders alleged friendships and interactions with certain state troopers.

  22. During his interviews with investigators from the Michigan State Police’s

     Internal Affairs division, Plaintiff Anders provided investigators with a list




                                    Page 5 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19         PageID.6    Page 6 of 33



     of tickets to sporting events, along with seating locations and dates of the

     event that Plaintiff Anders provided certain state troopers with tickets for.

  23. Plaintiff Anders provided internal affairs with the names of approximately

     18 state troopers he had given sporting event tickets to.

  24. Plaintiff Anders also explained to the Internal Affairs investigators that

     Plaintiff Anders nor any of his tow companies received any favors or

     preferential treatment from any state trooper that received sporting-event

     tickets from him.

  25. Each of the state troopers Plaintiff Anders named during the Internal Affairs

     interviews subsequently received verbal and/or written reprimands from

     their superiors for receiving the sporting-event tickets.

  26. However, after Plaintiff Anders met with investigators from the Michigan

     State Police’s Internal Affairs, state troopers and administrators within the

     Michigan State Police, including Defendant Cuevas, expressed to Plaintiff

     Anders that they were not pleased that Plaintiff Anders gave names of the

     individual state troopers to Internal Affairs investigators.

  27. Soon after Plaintiff Anders interviewed with investigators from Internal

     Affairs and truthfully provided investigators with the names of various state

     troopers who received sporting-event tickets from Plaintiff Anders, Plaintiff




                                     Page 6 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19         PageID.7   Page 7 of 33



     Anders company, Plaintiff Star Towing was removed from the non-

     preference tow rotation list by Defendant Cuevas for the Monroe Post.

  28. In a letter dated March 15, 2018, Defendant Cuevas sent Plaintiff Anders a

     letter informing Plaintiff Anders that Plaintiff Star Towing was being

     removed from the non-preference tow rotation list.

  29. After receiving this letter, Plaintiff Anders immediately had his legal counsel

     contact Defendant Cuevas to get an answer as to why Plaintiff Star Towing

     was suddenly being removed from the non-preference tow rotation list.

  30. In an email dated April 12, 2018, Defendant Cuevas advised Plaintiff Anders

     that “[t]he decision to remove Star Towing from the MSP non-preference

     tow rotation was a command decision that I made. In addition, I feel that the

     public opinion about your business practices, particularly at Area Towing,

     has created a unique situation for 2018.”

  31. Defendant Cuevas’ April 12, 2018 email also listed various newspaper

     articles that pertained to the towing scandal involving Gasper Fiore.

  32. It is important to note that in each of the news article that Defendant Cuevas

     listed in his April 12, 2018 email, Plaintiff Anders did not provide a

     comment to reporters regarding any of the allegations alleged.

  33. Despite the fact that Plaintiff Anders and his legal counsel explained to

     Defendant Cuevas that Plaintiff Anders was not a subject or a target of any


                                    Page 7 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19        PageID.8    Page 8 of 33



     federal criminal investigation involving Gasper Fiore, Defendant Cuevas

     decided to proceed with removing Plaintiff Anders’ newly acquired

     company, Plaintiff Star Towing from the non-preference towing rotation list.

  34. The removal of Plaintiff Star Towing from the non-preference towing

     rotation list caused Plaintiffs Anders and Star Towing significant financial

     harm and loss of business.

  35. Defendant Cuevas’ actions of removing Plaintiff Star Towing from the non-

     preference towing rotation list was nothing more than retaliation against

     Plaintiff Anders for cooperating in the Michigan State Police’s Internal

     Affairs investigation in which Plaintiff Anders truthfully disclosed to

     investigators the names of all state troopers that he had previously given

     sporting-event tickets to.

  36. Additionally, Defendant Cuevas’ actions of removing Plaintiff Star Towing

     from the non-preference towing rotation list was retaliation against Plaintiff

     Anders for not commenting in published media reports about the federal

     criminal investigation into Gasper Fiore.

  37. Based upon Plaintiff Anders exercising his right to remain silent and not

     provide the media with a response to questions pertaining to Gasper Fiore,

     Defendant Cuevas wrongfully assumed that Plaintiff Anders was involved in




                                    Page 8 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19         PageID.9    Page 9 of 33



     possibly unlawful or unethical conduct, and unfairly removed Plaintiff Star

     Towing from the non-preference tow rotation list.

  38. Despite the fact that Plaintiff Anders and his legal counsel provided

     Defendant Cuevas documentary evidence proving that Plaintiff Anders was

     not a target nor a subject on any ongoing federal criminal investigation

     involving Gasper Fiore, Defendant Cuevas chose to rely upon the published

     media reports in which Plaintiff Anders chose to exercise his right to remain

     silent and not make a public comment about the allegations.

  39. Defendant Cuevas’ unlawful actions of retaliating against Plaintiff Anders

     for exercising his First Amendment Rights have caused Plaintiffs Anders

     and Star Towing significant harm and financial loss.

  40. Accordingly, Plaintiffs Anders and Star Towing seek damages against

     Defendant Cuevas in excess of $2.5 million.

                                COUNT II
     First-Amendment Retaliation Claim – Defendant Hall Retaliated
     Against Plaintiff Anders and Area Towing As A Result of Plaintiff
             Anders Exercising His First-Amendment Rights.

  41. Plaintiffs incorporate, repeat, and reallege the foregoing allegations as

     though they were fully set forth and stated herein.

  42. This claim is brought against Defendant Hall, in his individual capacity as a

     state trooper for the Michigan State Police, pursuant to 42 U.S.C. § 1983.

  43. Plaintiff Area Towing has been in the towing business for nearly 23 years.
                                     Page 9 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19        PageID.10    Page 10 of 33



   44. On or about December 14, 2015, Plaintiff Anders was interviewed by

      First/Lieutenant Tawana Powell from the Michigan State Police’s Internal

      Affairs division regarding tickets Plaintiff Anders had allegedly given to

      state troopers to sporting events.

   45. During the December 14, 2015 interview with Ft./Lt. Tawana Powell from

      the Michigan State Police’s Internal Affairs division, Plaintiff Anders

      informed Ft./Lt. Tawana Powell that he had kept a list identifying the

      members Plaintiff Anders had given tickets to.

   46. Ft./Lt. Tawana Powell, on behalf of the Michigan State Police, requested the

      list Plaintiff Anders had compiled and retained and on December 21, 2015,

      Plaintiff Anders provided the Michigan State Police with the list of names of

      the state troopers he who had given sporting event tickets to.

   47. On November 14, 2017, Plaintiff Anders met again with investigators from

      the Michigan State Police Internal Affairs division to discuss Plaintiff

      Anders alleged friendships and interactions with certain state troopers.

   48. During his interviews with investigators from the Michigan State Police’s

      Internal Affairs division, Plaintiff Anders provided investigators with a list

      of the number tickets to sporting events, along with seating locations and

      dates of the event that Plaintiff Anders provided certain state troopers with

      tickets for.


                                     Page 10 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19           PageID.11   Page 11 of 33



   49. Plaintiff Anders provided internal affairs with the names of approximately

      18 state troopers he had given sporting event tickets to.

   50. One of the approx. 18 state troopers that Plaintiff Anders provided sporting-

      event tickets to was Defendant Hall.

   51. Plaintiff Anders also explained to the Internal Affairs investigators that

      Plaintiff Anders nor any of his tow companies received any favors or

      preferential treatment from any state trooper that received sporting-event

      tickets from him.

   52. Each of the state troopers Plaintiff Anders named during the Internal Affairs

      interviews, including Defendant Hall, subsequently received verbal and/or

      written reprimands from their superiors for receiving the sporting-event

      tickets.

   53. Defendant Hall and the other state troopers whose names were revealed by

      Plaintiff Anders to internal affairs were expressed their anger with Plaintiff

      Anders for revealing their names to internal affairs.

   54. Since that time, Defendant Hall has constantly pressured the staff of Plaintiff

      Area Towing to schedule and hold an auction during the week when a

      weekend auction is more suitable and available to be held and scheduled.




                                     Page 11 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19         PageID.12    Page 12 of 33



   55. The harassment and badgering the staff of Plaintiff Area Towing is being

      subjected to is a result of Defendant Hall retaliating against Plaintiff Anders

      for revealing Defendant Hall’s name during the internal investigation.

   56. Plaintiffs Anders and Area Towing were allowed to hold weekend auctions

      prior to and even after being interviewed by interviewed and revealing the

      names of certain troopers to internal affairs.

   57. However, after the names of the state troopers who received sporting-event

      tickets became public, Defendant Hall began demanding Plaintiffs Anders

      and Area Towing hold their auctions during the weekday instead of on the

      weekends.

   58. Defendant Hall’s actions are in retaliation of Plaintiff Anders exercising his

      First Amendment rights by cooperating with the internal affairs investigation

      of the state troopers who received sporting-event tickets from Plaintiff

      Anders.

   59. By requiring Plaintiff Area Towing to hold auctions during the week, which

      Plaintiff Area Towing have explained they are unable to do, Plaintiff Anders

      believes that Defendant Hall is attempting to create a situation by which the

      Michigan State Police could somehow remove Plaintiff Area Towing from

      the towing rotation.




                                     Page 12 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19         PageID.13    Page 13 of 33



   60. Accordingly, Plaintiffs Anders and Area Towing are seeking damages

      against Defendant Hall in excess of $250,000.

                                COUNT III
        Equal Protection Claim “Class of One” – Plaintiff Anders Was
        Denied Equal Protection Under The Law Due to The Personal
          Animus Defendant Cuevas Has Towards Plaintiff Anders.

   61. Plaintiff incorporates, repeats, and realleges the foregoing allegations as

      though they were fully set forth and stated herein.

   62. This claim is brought against Defendant Cuevas, in his individual capacity

      as the Post Commander of the Monroe County Post for the Michigan State

      Police, pursuant to 42 U.S.C. § 1983.

   63. In September 2015, Plaintiff Anders bought Plaintiff Star Towing from a

      private owner.

   64. At the time Plaintiff Anders purchased Plaintiff Star Towing, Plaintiff Star

      Towing was contracted to conduct tows on behalf of the Michigan State

      Police and was on the Michigan State Police’s non-preference tow rotation

      list for the Monroe Post.

   65. In fact, at the time Plaintiff Anders purchased Star Towing, Plaintiff Star

      Toing had been towing for the Michigan State Police for close to 15 years.

   66. As the duly appointed Post Commander for the Monroe Post, pursuant to the

      policies, customs, and practices of the Michigan State Police, Defendant

      Cuevas had the authority to approve or remove tow companies from the
                                     Page 13 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19        PageID.14    Page 14 of 33



      Michigan State Police’s non-preference tow rotation list for the Monroe

      Post.

   67. On or about December 14, 2015, Plaintiff Anders was interviewed by

      First/Lieutenant Tawana Powell from the Michigan State Police’s Internal

      Affairs division regarding tickets Plaintiff Anders had allegedly given to

      state troopers to sporting events.

   68. During the December 14, 2015 interview with Ft./Lt. Tawana Powell from

      the Michigan State Police’s Internal Affairs division, Plaintiff Anders

      informed Ft./Lt. Tawana Powell that he had kept a list identifying the

      members Plaintiff Anders had given tickets to.

   69. Ft./Lt. Tawana Powell, on behalf of the Michigan State Police, requested the

      list Plaintiff Anders had compiled and retained and on December 21, 2015,

      Plaintiff Anders provided the Michigan State Police with the list of names of

      the state troopers he who had given sporting event tickets to.

   70. On November 14, 2017, Plaintiff Anders met again with investigators from

      the Michigan State Police Internal Affairs division to discuss Plaintiff

      Anders alleged friendships and interactions with certain state troopers.

   71. During his interviews with investigators from the Michigan State Police’s

      Internal Affairs division, Plaintiff Anders provided investigators with a list




                                     Page 14 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19         PageID.15    Page 15 of 33



      of tickets to sporting events, along with seating locations and dates of the

      event that Plaintiff Anders provided certain state troopers with tickets for.

   72. Plaintiff Anders provided internal affairs with the names of approximately

      18 state troopers he had given sporting event tickets to.

   73. Plaintiff Anders also explained to the Internal Affairs investigators that

      Plaintiff Anders nor any of his tow companies received any favors or

      preferential treatment from any state trooper that received sporting-event

      tickets from him.

   74. Each of the state troopers Plaintiff Anders named during the Internal Affairs

      interviews subsequently received verbal reprimands from their superiors for

      receiving the sporting-event tickets.

   75. However, after Plaintiff Anders met with investigators from the Michigan

      State Police’s Internal Affairs, state troopers and administrators within the

      Michigan State Police, including Defendant Cuevas, expressed to Plaintiff

      Anders that they were not pleased that Plaintiff Anders gave names of the

      individual state troopers to Internal Affairs investigators.

   76. Soon after Plaintiff Anders interviewed with investigators from Internal

      Affairs and truthfully provided investigators with the names of various state

      troopers who received sporting-event tickets from Plaintiff Anders, Plaintiff




                                     Page 15 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19        PageID.16    Page 16 of 33



      Anders company, Plaintiff Star Towing was removed from the non-

      preference tow rotation list by Defendant Cuevas for the Monroe Post.

   77. In a letter dated March 15, 2018, Defendant Cuevas sent Plaintiff Anders a

      letter informing Plaintiff Anders that Plaintiff Star Towing was being

      removed from the non-preference tow rotation list.

   78. After receiving this letter, Plaintiff Anders immediately had his legal counsel

      contact Defendant Cuevas to get an answer as to why Plaintiff Star Towing

      was suddenly being removed from the non-preference tow rotation list.

   79. In an email dated April 12, 2018, Defendant Cuevas advised Plaintiff Anders

      that “[t]he decision to remove Star Towing from the MSP non-preference

      tow rotation was a command decision that I made. In addition, I feel that the

      public opinion about your business practices, particularly at Area Towing,

      has created a unique situation for 2018.”

   80. Defendant Cuevas’ April 12, 2018 email also listed various newspaper

      articles that pertained to the towing scandal involving Gasper Fiore.

   81. It is important to note that in each of the news article that Defendant Cuevas

      listed in his April 12, 2018 email, Plaintiff Anders did not provide a

      comment to reporters regarding any of the allegations alleged.

   82. Despite the fact that Plaintiff Anders and his legal counsel explained to

      Defendant Cuevas that Plaintiff Anders was not a subject or a target of any


                                     Page 16 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19          PageID.17   Page 17 of 33



      federal criminal investigation involving Gasper Fiore, Defendant Cuevas

      decided to proceed with removing Plaintiff Anders’ newly acquired

      company, Plaintiff Star Towing from the non-preference towing rotation list.

   83. The removal of Plaintiff Star Towing from the non-preference towing

      rotation list caused Plaintiffs Anders and Star Towing significant financial

      harm and loss of business.

   84. Defendant Cuevas decision to remove Plaintiff Star Towing from the non-

      preference towing rotation list was due to Defendant Cuevas’ personal

      animus and ill-will he has towards Plaintiff Anders.

   85. Defendant Cuevas’ personal animus and ill will comes as a result of Plaintiff

      Anders revealing the names of nearly 18 state troopers during the Michigan

      State Police’s internal investigation.

   86. Such actions by Defendant Cuevas have denied Plaintiff equal protection

      under the law under the “class-of-one” theory.

   87. “The Equal Protection Clause prohibits discrimination by government which

      either burdens a fundamental right, targets a suspect class, or intentionally

      treats one differently than others similarly situated without any rational basis

      for the difference.” Tihealth v Bd of Com’rs, Hamilton Co., OH, 430 F.3d

      783, 788 (6th Cir. 2005).




                                     Page 17 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19         PageID.18   Page 18 of 33



   88. “A ‘class of one’ plaintiff may demonstrate that government lacks a rational

      basis either by negativing every conceivable basis which might support the

      government action, or by showing that the challenged action was motivated

      by animus or ill-will.” Trihealth, 430 F.3d at 788.

   89. “The purpose of the equal protection clause of the Fourteenth Amend is to

      secure every person within the State’s jurisdiction against intentional and

      arbitrary discrimination, whether occasioned by express terms of a statute or

      by its improper execution through duly constituted agents.” Sioux City

      Bridge Co. v Dakota County, 260 U.S. 441, 445 (1923) (internal citations

      and quotation marks omitted).

   90. In the case at bar, Plaintiff Anders’ and Plaintiff Star Towing’s equal

      protection claim is based on the ‘class-of-one’ theory. Defendant Cuevas

      treated Plaintiffs Anders and Star Towing differently than other towing

      vendors that were on the non-preference towing rotation list.

   91. As noted, it is apparent that Defendant Cuevas has personal animus and ill-

      will towards the Plaintiffs Anders and Star Towing because Plaintiff Anders

      revealed the names of approximately 18 state troopers during the internal

      investigation. See Loesel v City of Frankenmuth, 692 F.3d 452, 466 (6th

      Cir. 2012) (quoting Webster’s Third New International Dictionary

      Unabridged (2002) (“Animus is defined as ‘ill will, antagonism, or hostility


                                     Page 18 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19         PageID.19        Page 19 of 33



      usually controlled but deep-seated and sometimes virulent.’ Similarly, ill

      will is defined as an ‘unfriendly feeling: animosity, hostility.’”).

   92. As a result of Defendant Cuevas’ unlawful and unconstitutional actions,

      Plaintiffs Anders and Star Towing seek damages in excess of $2.5 million.

                                 COUNT IV
          First-Amendment Retaliation Claim – Defendant Sollars
         Retaliated Against Plaintiff Anders For Exercising His First
        Amendment Rights By Seeking To Have Plaintiffs Anders’ and
         Area Towing’s Contract Terminated By The City of Taylor.

   93. Plaintiff incorporates, repeats, and realleges the foregoing allegations as

      though they were fully set forth and stated herein.

   94. This claim is brought against Defendant Sollars, in his official and

      individual capacities as the duly elected Mayor of the City of Taylor,

      pursuant to 42 U.S.C. § 1983.

   95. All actions taken by Defendant Sollars as alleged in this count were done in

      accordance with the powers, duties and responsibilities as assigned to the

      mayor as set forth in the Defendant City of Taylor’s City Charter and in

      accordance with the policies, rules and administrative procedures established

      by the Taylor City Council.

   96. Plaintiff Anders is the sole owner of Plaintiff Area Towing.

   97. For the last 20 years, Plaintiff Area Towing has been providing towing

      services to the City of Taylor.


                                        Page 19 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19         PageID.20    Page 20 of 33



   98. In November 2007, the City of Taylor entered into an exclusive three-year

      contract with Plaintiff Area Towing to provide towing services for the City

      of Taylor. Plaintiff Area Towing’s contract commenced on November 1,

      2007 with an initial expiration date of November 1, 2010.

   99. However, Plaintiff Area Towing’s November 2007 exclusive contract

      contained two three-year extensions, which could be exercised and extended

      at the discretion of the Chief of Police for the City of Taylor.

   100.     In accordance with Plaintiff Area Towing’s November 2007 exclusive

      contract, the Chief of Police for the City of Taylor exercised the two three-

      year extensions, extending Plaintiff Area Towing’s contract through

      November 1, 2016.

   101.     However, prior to Plaintiff Area Towing’s contract expiring, on

      October 18, 2016, the Taylor City Council approved a resolution to approve

      a month-to-month extension of Plaintiff Area Towing’s contract until a

      “RFP for the public procurement of a new contract for motor vehicle towing

      and storage is issued, the responses to the RFP are evaluated, and a new

      contract approved by Taylor City Council for motor vehicle towing and

      storage is awarded to replace Area Towing’s current contract.”

   102.     Soon thereafter, on November 14, 2016, the City of Taylor issued an

      RFP for towing services with proposals due on or before December 1, 2016.


                                     Page 20 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19      PageID.21    Page 21 of 33



   103.     The specifications contained in the RFP issued on November 14, 2016

      were drafted by Defendant Sollars and members of his staff in an effort to

      deliberately eliminate Plaintiff Area Towing from consideration.

   104.     Defendant Sollars changed the specifications in the RFP in hopes of

      eliminating Plaintiff Area Towing from consideration because Defendant

      Sollars wanted to give the towing business for the City of Taylor to Gasper

      Fiore and his towing company, B & T Towing.

   105.     Plaintiff Anders has first-hand knowledge that Defendant Sollars,

      exercising the powers delegated to him under the Defendant City’s Charter,

      wanted to steer business to Gasper Fiore and away from Plaintiff Area

      Towing because of the conversations Plaintiff Anders had with Gasper Fiore

      and Taylor’s former Chief of Police during the summer months of 2016.

   106.     In May 2016, Plaintiff Area Towing towed a heavy-duty vehicle

      without using the assistance of Gasper Fiore and his company, B & T

      Towing.

   107.     Right after the heavy-duty tow was completed, Plaintiff Anders

      received a phone call on his cell phone from Gasper Fiore.

   108.     From Gasper Fiore’s tone, Plaintiff Anders concluded that Gasper

      Fiore was angry about something. As the conversation continued Gasper




                                    Page 21 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19        PageID.22    Page 22 of 33



      Fiore angrily asked Plaintiff Anders if he had received a heavy-duty tow on

      Telegraph and Van Born.

   109.     Plaintiff Anders advised Gasper Fiore that Plaintiff Anders’ company,

      Plaintiff Area Towing had in fact been assigned to facilitate a heavy-duty

      tow at Telegraph and Van Born.

   110.     Gasper Fiore then proceeded to ask Plaintiff Anders which company

      did Plaintiff Anders use to facilitate the heavy-duty tow, and Plaintiff

      Anders replied by stating that Plaintiff Area Towing did the heavy-duty tow

      in-house with Plaintiff Anders other company, Plaintiff Star Towing.

   111.     Gasper Fiore then angrily responded that was not the understanding he

      had with the Defendant Sollars with respect to any heavy-duty tows in the

      City of Taylor.

   112.     Plaintiff Anders then responded that it was his understanding that if

      Plaintiff Area Towing could not handle a heavy-duty tow in-house that

      Defendant Sollars required Plaintiff Anders to call Gasper Fiore so that his

      company, B & T Towing could facilitate the heavy-duty tow.

   113.     During this May 2016 phone conversation, Gasper Fiore further

      advised Plaintiff Anders that this issue regarding heavy-duty tows was going

      to cause Plaintiff Anders problems with the Defendant Sollars.




                                     Page 22 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19       PageID.23    Page 23 of 33



   114.     A day after the May 2016 phone conversation with Gasper Fiore,

      Plaintiff Anders received a call from former Taylor Police Chief Mary

      Sclabassi and she informed Plaintiff Anders that she was called to the

      Defendant Sollars’ office and that the Defendant Sollars was pissed off

      about the heavy tow Plaintiff Area Towing had facilitated the day before.

   115.     Former Taylor Police Chief Sclabassi further advised Plaintiff Anders

      that the Defendant Sollars directed her to change the RFP for towing to

      require heavy-duty capabilities a major component and requirement.

   116.     Former Taylor Police Chief Sclabassi further advised Plaintiff Anders

      that she tried to explain to Defendant Sollars that there were only a few

      heavy-duty tows a year and that should not be a major factor in the RFP for

      towing, but Defendant Sollars responded that he did not care.

   117.     Soon thereafter, Plaintiff Anders was called to meet with former

      Taylor Police Chief Sclabassi and Defendant Sollars’ chief of staff, Robert

      Dickerson at the Taylor City hall.

   118.     Plaintiff Anders was requested to bring with him to this meeting with

      former Taylor Police Chief Sclabassi and Robert Dickerson copies of any

      and all invoices Plaintiff Area Towing issued for the heavy-duty tow that

      Gasper Fiore called Plaintiff Anders about.




                                    Page 23 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19         PageID.24    Page 24 of 33



   119.       During the meeting, Robert Dickerson asked Plaintiff Anders to

      explain his charges for the heavy-duty tow.

   120.       Prior to May 2016, Plaintiff Anders was directed on two separate

      occasions by officials from the City of Taylor that Plaintiff Anders must use

      Gasper Fiore’s company, B & T Towing, on all heavy-duty tows.

   121.       Plaintiff Anders was advised that this directive that Plaintiff Anders

      use Gasper Fiore’s company, B & T Towing, on all heavy-duty tows, came

      directly from the Defendant Sollars.

   122.       Former Chief of Police Sclabassi advised Plaintiff Anders that the

      Defendant Sollars directed her that if Plaintiff Area Towing did not use

      Gasper Fiore’s company for all heavy-duty tows that Plaintiff Area

      Towing’s contact would not be renewed.

   123.       Upon being told this, Plaintiff Anders expressed to both the former

      Taylor Chief of Police Sclabassi and corporation counsel for the City of

      Taylor that Plaintiff Anders did not feel comfortable using any company

      owned by Gasper Fiore to facilitate heavy-duty tows.

   124.       After expressing his displeasure with being directed to use Gasper

      Fiore’s company for heavy-duty tows, Plaintiff Anders was advised that it

      would be in his best interest to use Gasper Fiore’s company for heavy-duty

      tows.


                                      Page 24 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19       PageID.25   Page 25 of 33



   125.     So that Plaintiff Area Towing would not lose the contract with the

      City of Taylor, Plaintiff Anders reluctantly agreed to use Gasper Fiore’s

      company, B & T Towing, for heavy-duty tows.

   126.     As noted, then on November 14, 2016, the City of Taylor issued RFPs

      for towing, which contained revised specifications and requirements that

      were included with the intent to disqualify Plaintiff Area Towing.

   127.     On December 19, 2016, Taylor City Councilman Garza issued a letter

      to Defendant Sollars and to the members of the Taylor City Council

      outlining his objections to the towing RFP that was unilaterally changed and

      altered by Defendant Sollars and members of Defendant Sollars’

      administration.

   128.     Under protest, Plaintiffs Anders and Area Towing submitted a timely

      proposal/bid in response to the City of Taylor’s RFP for towing.

   129.     On May 31, 2017, Gasper Fiore was indicted by a federal grand jury.

   130.     After Gasper Fiore was indicted, former Taylor Chief of Police

      Sclabassi sent an email to Chief of Staff Robert Dickerson asking him if she

      should send notification to Plaintiff Anders advising them not to use Gasper

      Fiore’s company, B & T Towing.




                                    Page 25 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19       PageID.26   Page 26 of 33



   131.     Chief of Staff Robert Dickerson responded to former Taylor Chief of

      Police Sclabassi by stating that he does not advise contractors who to

      subcontract with.

   132.     After Gasper Fiore was indicted Plaintiff Anders expressed his

      discomfort with having to continue to use Gasper Fiore’s company to do

      heavy-duty tows.

   133.     Soon thereafter, because B & T Towing was no longer an authorized

      tower for the Michigan State Police, Plaintiff Anders stopped using Gasper

      Fiore’s company, B & T Towing, to do heavy-duty tows.

   134.     In December 2017, an article was published identifying Plaintiff

      Anders as an individual whose conversation with Gasper Fiore was captured

      on a federal wiretap.

   135.     After the December 2017 article, Plaintiff Anders met with Assistant

      U.S. Attorneys and FBI agents for at least 3 hours with his criminal defense

      attorney.

   136.     During his interview with Assistant U.S. Attorneys and FBI agents,

      Plaintiff Anders discussed his conversations with Gasper Fiore, in which

      Plaintiff Anders explained that Plaintiff Anders had to keep Gasper Fiore

      happy. Otherwise, Gasper Fiore would call Defendant Sollars, which would

      result in Plaintiff Anders being summoned to city hall.


                                    Page 26 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19         PageID.27    Page 27 of 33



   137.     During his interview with Assistant U.S. Attorneys and FBI agents,

      Plaintiff Anders was asked about Defendant Sollars and his chief of staff,

      Robert Dickerson.

   138.     Plaintiff Anders voluntarily provided the Assistant U.S. Attorneys and

      FBI agents information about how Defendant Sollars’ chief of staff, Robert

      Dickerson, changed the towing RFP in Romulus, when Robert Dickerson

      was chief of staff in Romulus, so that Gasper Fiore’s company would be

      eligible to bid on a towing contract in Romulus.

   139.     On March 8, 2018, Plaintiff Anders’ criminal defense attorney

      received a phone call from an Assistant U.S. Attorney informing him that

      the U.S. Attorney for the Eastern District of Michigan had approved the

      request that Plaintiff Anders be permitted to state publicly that Plaintiff

      Anders was not a target nor a subject of a federal criminal investigation.

   140.     Then on March 20, 2018, Defendant Sollars requested the Taylor City

      Council to approve 3 tow companies who had submitted proposals in

      response to the City of Taylor’s 2016 RFP for towing services.

   141.     At the March 20, 2018 city council meeting, the Taylor City Council

      voted not to approve the Defendant Sollars’ recommendation to approve 3

      tow companies.




                                     Page 27 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19        PageID.28    Page 28 of 33



   142.     Instead, at the March 20, 2018 city council meeting, the Taylor City

      Council, by a majority vote of 5-to-2, voted to approve a three-year contract

      for Plaintiff Area Towing to serve as the primary towing contractor for the

      City of Taylor, and approved J &M towing as the sole heavy-duty towing

      subcontractor.

   143.     However, on March 23, 2018, pursuant to Article 7.13 of the

      Defendant Taylor’s City Charter, Defendant Sollars, exercising his powers

      as Mayor under the City Charter, vetoed the Taylor City Council’s March

      20, 2018 resolution, which authorized the City of Taylor to enter into a

      three-year contract with Plaintiff Area Towing for towing services.

   144.     Defendant Sollars actions towards Plaintiffs Anders and Area Towing,

      which included vetoing Plaintiffs’ contracts as approved by the City

      Council, were in retaliation against Plaintiff Anders for exercising his First

      Amendment Rights.

   145.     Specifically, Defendant Sollars vetoed the Taylor City Council’s

      March 20, 2018 resolution, which authorized a three-year contract for

      Plaintiff Area Towing, because Plaintiff Anders refused to give Defendant

      Sollars campaign contributions during the RFP process.

   146.     Additionally, Defendant Sollars vetoed the Taylor City Council’s

      March 20, 2018 resolution, which authorized a three-year contract for


                                     Page 28 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19        PageID.29    Page 29 of 33



      Plaintiff Area Towing, because Plaintiff Anders spoke out against and

      complained to city officials about being forced and directed to use Gasper

      Fiore for heavy-duty tows.

   147.      Lastly, Defendant Sollars vetoed the Taylor City Council’s March 20,

      2018 resolution, which authorized a three-year contract for Plaintiff Area

      Towing, because Plaintiff Anders provided information to the FBI and the

      U.S. Attorney about Defendant Sollars’ unlawful and unethical conduct.

   148.      Defendant Sollars’ unlawful and unconstitutional actions caused

      Plaintiffs Anders and Area Towing significant financial harm.

   149.      Accordingly, Plaintiffs Anders and Area Towing seek damages

      against Defendant Sollars, in both his individual and official capacities, in

      excess of $2.5 million.

                 CONCLUSION AND PRAYER FOR RELIEF

      WHEREFORE, for the foregoing reasons, Plaintiff prays that this

   Honorable Court GRANT the following relief:

          A. Issue a declaratory judgment pursuant to 42 U.S.C. §1983 declaring

             that Defendant Cuevas, in his individual capacity, retaliated against

             Plaintiffs for exercising their First Amendment Rights.




                                     Page 29 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19        PageID.30    Page 30 of 33



         B. Issue a declaratory judgment pursuant to 42 U.S.C. §1983 declaring

            that Defendant Hall, in his individual capacity, retaliated against

            Plaintiffs for exercising their First Amendment Rights.

         C. Issue a declaratory judgment pursuant to 42 U.S.C. §1983 declaring

            Plaintiffs were denied equal protection under the law under the class

            of one theory by Defendant Cuevas.

         D. Issue a declaratory judgment pursuant to 42 U.S.C. §1983 declaring

            that Defendant Sollars, in his individual and official capacities,

            retaliated against Plaintiffs for exercising their First Amendment

            Rights.

         E. Pursuant to 42 U.S.C. §1983, award Plaintiffs damages in excess of

            $2.5 million dollars for Defendant Cuevas, in his individual capacity,

            retaliating against Plaintiffs for exercising their First Amendment

            Rights.

         F. Pursuant to 42 U.S.C. §1983, award Plaintiffs damages in excess of

            $2.5 million dollars for Defendant Hall, in his individual capacity,

            retaliating against Plaintiffs for exercising their First Amendment

            Rights.




                                    Page 30 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19        PageID.31    Page 31 of 33



         G. Pursuant to 42 U.S.C. §1983, award Plaintiffs damages in excess of

            $2.5 million for Defendant Hall denying Plaintiffs equal protection

            under the law under the class of one theory.

         H. Pursuant to 42 U.S.C. §1983, award Plaintiffs damages in excess of

            $2.5 million dollars for Defendant Sollars retaliating against Plaintiff

            for exercising his First Amendment Rights.

         I. Award Plaintiffs costs and attorney’s fees pursuant to 42 U.S.C.

            §1988.

         J. Grant any further relief the Court deems appropriate, just and proper.


   Dated: April 3, 2019                       Respectfully submitted,

                                              /s/ ANDREW A. PATERSON
                                              ANDREW A. PATERSON (P18690)
                                              Attorney for Plaintiffs
                                              2893 E. Eisenhower Pkwy
                                              Ann Arbor, MI 48108
                                              (248) 568-9712
                                              aap43@outlook.com




                                    Page 31 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19    PageID.32   Page 32 of 33



                 UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

SHANE ANDERS,
STAR TOWING AND RECOVERY, LLC, and
AREA TOWING AND RECOVERY, INC.
        Plaintiffs,                Case No. 19-cv-
                                   HON.

v.

TONY CUEVAS, in his individual capacity as Post Commander for the Michigan
State Police,
DARZEIL HALL, in his individual capacity as a Michigan State Trooper,
CITY OF TAYLOR,
HERMAN “BUTCH” RAMIK, in his individual and official capacities as an
elected member of the Taylor City Council, and
RICK SOLLARS, in his individual and official capacities as the elected Mayor of
the City of Taylor,
              Defendants.
________________________________________________________________/
ANDREW A. PATERSON (P18690)
Attorney for Plaintiffs
2893 E. Eisenhower Pkwy
Ann Arbor, MI 48108
(248) 568-9712
aap43@outlook.com
__________________________________________________________________________/

                  DEMAND FOR JURY TRIAL
      NOW COME PLAINTIFFS, SHANE ANDERS (“Plaintiff Anders”),

STAR TOWING AND RECOVERY, LLC (“Plaintiff Star Towing”) and AREA

TOWING AND RECOVERY, INC. (“Plaintiff Area Towing”), by and through

their attorney, ANDREW A. PATERSON, and pursuant to Fed.R.Civ.P. 38,



                                  Page 32 of 33
Case 2:19-cv-10989-GCS-EAS ECF No. 1 filed 04/04/19          PageID.33    Page 33 of 33



hereby demand a jury trial on all the issues so triable by a jury as pled in Plaintiffs’

complaint.

Dated: April 3, 2019                            Respectfully submitted,

                                                /s/ ANDREW A. PATERSON
                                                ANDREW A. PATERSON (P18690)
                                                Attorney for Plaintiffs




                                      Page 33 of 33
